DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 11/9/2021 that has been entered, wherein claims 1,4-12,15-16,18 and 20-26 are pending and claims 2-3, 13-14, 17 and 19 are canceled.
Election/Restrictions
Claim 1, 4-12, 15-16, 18 and 20-26 are allowable. The restriction requirement among species, as set forth in the Office action mailed on 3/11/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 3/11/2020 is withdrawn.  Claims 9-10 and 12, directed to the unelected species of claims 9, 10 and 12 is no longer withdrawn from consideration because the claim requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claim 1, 4-12, 15-16, 18 and 20-26 allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach “a light-transmissive portion disposed between the light-reflective portion and the covering member and forming a part of an outer side surface of the light emitting device, wherein the light-transmissive portion does not contain a phosphor; and a wavelength conversion member disposed between the light-emitting surface of the light-emitting element and a lower surface of the light-reflective portion such that an upper surface of the wavelength conversion member directly contacts the convex surface and the planar surface of the lower surface of the light-reflective portion, wherein side surfaces of the wavelength conversion member are covered with the light- transmissive portion of the optical member, wherein a lower surface of the wavelength conversion member is flush with a lower surface of the light-transmissive portion and the upper surface of the covering member, and wherein the wavelength conversion member contains a phosphor”.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892